Citation Nr: 0119868	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased, compensable, evaluation for 
bilateral pes planus.

2.  Entitlement to an increased evaluation for a bilateral 
knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a lumbosacral 
spine disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
September 1997.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998, 
from the Pittsburgh, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
provided testimony before the undersigned via a 
videoconference hearing conducted on May 31, 2001.


REMAND

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  This duty to assist includes conducting a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment and prior 
examinations.  Precedential caselaw of the United States 
Court of Appeals for Veterans Claims has confirmed this 
obligation over the years.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see 
also 38 C.F.R. § 3.326 (2000).

Furthermore, recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  See Veterans Claims Assistance Act of 
2000, Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In the present case, the Board finds that further procedural 
development is required before the Board may reach a decision 
as to the veteran's issues on appeal pertaining to increased 
ratings for low back, and bilateral knee and foot disorders.

The Board notes that the veteran testified that he had 
received treatment for his back disorder at Clarksburg VA 
Hospital approximately one year prior to his hearing.  The 
record also shows that he had an intercurrent work related 
back injury and surgery subsequent to the most recent VA 
examination.  The Board is not competent to ascertain the 
degree to which a disability has manifested itself without a 
solid foundation in the record, grounded in medical evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Therefore, 
given the number of years since the veteran was last afforded 
a VA examination with respect to his service-connected 
disabilities, and the need for more current findings and a 
discussion of the relationship between the intercurrent 
injury and the inservice injury, the Board believes the 
veteran should undergo a current VA examination to better 
assess the level of disability which is currently 
attributable to his service connected disability.  

With respect to the veteran's bilateral knee and foot 
disabilities, the Board notes that the veteran also reported 
ongoing treatment for these disorders at Clarksburg VA 
Hospital.  The most recent VA examination regarding these 
disabilities occurred in December 1997.  

Finally, the Board recognizes that the Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
In view of the Court's holding in Fenderson, the RO should 
consider whether the veteran is entitled to a "staged" rating 
for his service-connected low back, bilateral knee and foot 
disabilities, as the Court has indicated can be done in this 
type of case.

In view of the foregoing, further appellate consideration 
will be deferred, and the veteran's claims will be REMANDED 
to the RO for the following action:

1.  The RO should ask the veteran whether 
he has received any further treatment for 
his low back, and bilateral knee and foot 
disabilities.  Based upon his response, 
the RO should obtain copies of any 
pertinent treatment records referable to 
treatment from the identified source(s), 
and associate them with the claims 
folder.

2.  The veteran should be scheduled for a 
medical examination to evaluate the 
nature and extent of his low back, and 
bilateral knee and foot disabilities.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  A notation 
reflecting that such has been 
accomplished should be included in the 
examination report.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should evaluate the veteran's 
low back disability and determine if the 
intercurrent injury is in any way 
causally related to the original service 
connected disability.  The examiner 
should be asked to differentiate between 
the level of disability attributable to 
the veteran's service connected low back 
disability and that which may be 
attributed to his post service work 
related injury.

3.  With respect to the veteran's 
bilateral knee and foot disabilities, the 
examiner should report on the level of 
the veteran's pain due to these 
disabilities, the effect such pain has on 
the veteran's functional ability, and 
whether pain could significantly limit 
functional ability during flare-ups or 
when the joints are used repeatedly over 
a period of time.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Regarding the examination(s) 
scheduled in connection with this Remand, 
and the RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation with 
the RO is necessary, and of the 
consequences of a failure to report for 
any scheduled examination without good 
cause, or failing to assist in providing 
any other evidence deemed necessary, 
pursuant to 38 C.F.R. §§ 3.158, 3.655 
(2000).

5.  Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner(s) for 
corrective action.

6.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims, ensuring that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SOC.  
Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




